Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts on record alone or in combination fails to teach and/or suggest generating a short message service (SMS) message that is provided to the further UE indicating the mode corresponding to the user input to set both the UE and the further UE, wherein the UE and the further UE are associated with the same mobile device number.  Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 1 and 12 with proper motivation at or before the time it was effectively filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2015/0245186 A1) hereinafter “Park.”

Regarding Claim 7, Park teaches A method (Park: paragraph 0009, method of operating a first electronic device and associated second electronic device), comprising: 
at a user equipment (UE) (Park: paragraph 0052 & Fig. 1, i.e. one of first or second electronic devices) configured to establish a network connection using one of a circuit switched (CS) connectivity (Park: paragraphs 0143, 0185, 0254, 0298, establish call in circuit switched network) or a packet switched (PS) connectivity (Park: paragraphs 0143, 0185, 0254, 0298, establish call in packet switched network), wherein a same mobile device number is associated with the UE and a further UE (Park: paragraphs 0143, 0189, 0257, 0304, each electronic device is associated with or has the same phone number); 
receiving a message (Park: paragraphs 0120-0123 & Fig. 5, i.e. request electronic device to activate or deactivate) from the further UE (Park: paragraphs 0120-0123, other electronic device) via the network connection, the message indicating that the UE is to perform a mode change operation (Park: paragraphs  and further including a selected mode for the UE (Park: paragraphs 0120-0123 & Fig. 5, said activate or deactivate), wherein the selected mode is based on user input received at the further UE (Park: paragraphs 0194, 0203, user input or selection for processing) and is to be utilized by both the UE and the further UE (Park: paragraphs 0120-0123, requesting second electronic device to activate or deactivate; see also paragraphs 0049 & 0257, both devices are in the same state for performing shared tasks and/or receiving a call signal); and
performing the mode change operation to change the UE into the selected mode (Park: paragraphs 0120-0123 & Fig. 5, electronic device changes to activate or deactivate mode).
.  
Regarding Claim 8, Park teaches the respective claim(s) as presented above and further teaches wherein the message is a PS message (Park: paragraph 0284, message for allowing a packet call), including one or more data packets received from a PS network via the PS connectivity (Park: paragraphs 0143, 0185, 0254, 0298, establish call in packet switched network).  

Regarding Claim 10, Park teaches the respective claim(s) as presented above and further suggests wherein, when the UE determines that the UE generated the message, the UE does not perform the mode change operation (Park: paragraph 0313, Whether to change a mode may be determined based on a pairing signal).

Regarding Claim 11, Park teaches the respective claim(s) as presented above and further suggests displaying, on a display of the UE, a notification that the UE has changed into the selected mode (Park: paragraph 0084, display of electronic device displays current state information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0245186 A1) in view of Bakker (US 2010/0103927 A1) hereinafter “Park” and “Bakker” respectively.

Regarding Claim 15, Park teaches A method (Park: paragraph 0009, method of operating a first electronic device and associated second electronic device) comprising: 
at a telephony application server (Park: paragraph 0062, i.e. server in communication with electronic devices);
receiving connectivity information (Park: paragraphs 0185 & 0254, determine whether to use circuit switching network or packet switching network for voice call) for a plurality of user equipment (UE) (Park: paragraphs 0120-0123 & Fig. 5, said first electronic device and second electronic device) from a cloud network component (Park: paragraph 0299, cloud server), the UEs being associated with one another via a same telephone number (Park: paragraphs 0143, 0189, 0257, 0304, each electronic device is associated with or has the same phone number), the connectivity being one of a circuit switched (CS) connectivity (Park: paragraphs 0143, 0185, 0254, 0298, establish call in circuit switched network) or a packet switched (PS) connectivity (Park: paragraphs 0143, 0185, 0254, 0298, establish call in packet switched network);
receiving a response indication corresponding to a response performed on an incoming call by a first one of the UEs (Park: paragraph 0149, first electronic device receives the incoming call), the first UE having a PS connectivity (Park: paragraphs 0143, 0185, 0254, 0298, establish call in packet switched network);
a second one of the UEs being associated with the same telephone number (Park: paragraphs 0143, 0189, 0257, 0304, each electronic device is associated with or has the same phone number), the second UE having a CS connectivity (Park: paragraphs 0185, 0254, use circuit switching network voice call).
The only difference between independent claims 15 and the teachings of Park is matching the response indication to a cause code for transmission to a second one of the UEs.  However, Bakker from an analogous art teaches an MSC server operates to translate a Communication Waiting indication to a SETUP message including a communication waiting tone to be presented via UE B 102 and then operates to translate a user busy cause code #17 to a ringing SIP message that includes a call-waiting indicator to be delivered to the initiating UE A 104 (Bakker: paragraph 0074).  Thus Bakker teaches an example of a packet communication translated or matched to a cause code.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include 

Regarding Claim 16, Park-Bakker teaches the respective claim(s) as presented above and further suggests wherein the response indication is a SIP response (Bakker: paragraph 0069, SIP response message).  Examiner recites same reasoning to combine as presented in independent claim 15 above.  

Regarding Claim 17, Park-Bakker teaches the respective claim(s) as presented above and further suggests wherein the SIP response is a SIP 486 that indicates the call was rejected by the first UE and corresponds to a cause code 24 (Bakker: if the subscriber's subscription does not allow for presentation of call waiting the MSC Server shall send a 486 (User Busy) response).  Examiner recites same reasoning to combine as presented in independent claim 15 above.  

Regarding Claim 18, Park-Bakker teaches the respective claim(s) as presented above and further suggests a table that indicates a correspondence between the response indication and the corresponding cause code, wherein the table is used for the matching (Bakker: paragraphs 0066 and table 1).  Examiner recites same reasoning to combine as presented in independent claim 15 above.  

Regarding Claim 19, Park-Bakker teaches the respective claim(s) as presented above and further suggests transmitting the response indication to a third one of the UEs, the third UE having a PS connectivity (Park: paragraph 0060 & Fig. 1, external electronic device depicted in Fig. 1).

Regarding Claim 20, Park teaches A telephony application server (Park: paragraph 0062, i.e. server in communication with electronic devices), comprising: 
a transceiver (Park: paragraph 0071, transceiver) configured to establish a connection to a cloud network component (Park: paragraph 0299, cloud server); and
a processor (Park: paragraph 0062, inherent hardware component(s) of server) receiving connectivity information (Park: paragraphs 0185 & 0254, determine whether to use circuit switching network or packet switching network for voice call) for a plurality of user equipment  (UE) (Park: paragraphs 0120-0123 & Fig. 5, said first electronic device and second electronic device) from the cloud network component (Park: paragraph 0299, said cloud server), the UEs being associated with one another via a same telephone number (Park: paragraphs 0143, 0189, 0257, 0304, each electronic device is associated with or has the same phone number), the connectivity being one of a circuit switched (CS) connectivity (Park: paragraphs 0143, 0185, 0254, 0298, establish call in circuit switched network) and a packet switched (PS) connectivity (Park: paragraphs 0143, 0185, 0254, 0298, establish call in packet switched network), the processor receiving a response indication corresponding to a response performed on an incoming call by a first one of the UEs (Park: paragraph 0149, first electronic device receives the incoming call), the first UE having a PS connectivity (Park: paragraphs 0143, 0185, 0254, 0298, establish call in packet switched network); and
a second one of the UEs being associated with the same telephone number (Park: paragraphs 0143, 0189, 0257, 0304, each electronic device is associated with or has the same phone number), the second UE having a CS connectivity (Park: paragraphs 0185, 0254, use circuit switching network voice call).
The only difference between independent claims 20 and the teachings of Park is matching the response indication to a cause code for transmission to a second one of the UEs.  However, Bakker from an analogous art teaches an MSC server operates to translate a Communication Waiting indication to a SETUP message including a communication waiting tone to be presented via UE B 102 and then operates to translate a user busy cause code #17 to a ringing SIP message that includes a call-waiting indicator to be delivered to the initiating UE A 104 (Bakker: paragraph 0074).  Thus Bakker teaches an example of a packet communication translated or matched to a cause code.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include matching the indication to a corresponding cause code as taught by Bakker to identify and/or debug the communications between devices and/or the network.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0245186 A1) in view of Yang et al. (US 2005/0288045 A1) in further view of Pratt et al. (US 2013/0290440 A1) hereinafter “Pratt.”

Regarding Claim 9, Park teaches the respective claim(s) as presented above however fails to teach the message is an SMS message.  However, Yang for an analogous art teaches transmitting a wake-up message from one mobile device to another in which the wake-up message is also SMS message.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include an SMS message to indicated the mode as taught by Yang so as to identify the mode in which the electronic device using the commonly known protocol.  
Park-Yang fails to explicitly teach the message includes a trigger indicating to the UE that the message is not to be displayed.  However Pratt from an analogous art teaches a hidden short message service message for synchronization between multiple devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park-Yang to include a hidden SMS message as taught in Pratt to avoid unwanted notifications of the mode based on user preferences.

Response to Arguments
Arguments filed 12/14/2020:

Regarding independent claim 7:
a) Park fails to teach the selected mode is based on user input indicating a mode to set both the UE and the further UE (i.e. the same mode is applicable to both the UE 

Regarding independent claims 15 and 20:
b) Bakker fails to teach transmitting the cause code to a second one of the UEs based on the UEs being associated with the same telephone number (remarks, pages 7-8).

Examiner’s response:
Applicant's arguments, filed 12/14/2020, have been fully considered but they are not persuasive.  
Regarding argument a), as previously addressed, Park teaches synchronization of the first electronic device and second electronic device in which functions are shared in the interoperating state and/or tasks are performed in both the first device and in the second electronic device (Park: paragraphs 0107-0109).  Park teaches, for example, when SIM1 and SIM2 (of respective devices) have the same phone number, when a call is received from a network, both the first electronic device and second device receive a call signal.  Similarly, both the first electronic device and the second electronic device receive an SMS or an instant message from another party's device (Park: paragraph 0257).  Park specifically teaches tasks are performed when the electronic device is in an active state (Park: paragraph 0049).  Since Park teaches one of the devices may send a function or command to activate and/or deactivate the other device (Park: paragraphs 0120-0123) and establishes both device are in an active state for 

Regarding argument b), as previously addressed, the prior art of Bakker was not relied upon to teach the UEs are associated with the same telephone number.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the only difference between independent claims 15 and 20 and the teachings of Park is matching the response indication to a cause code for transmission to a second one of the UEs.  As previously provided, Bakker teaches an MSC server operates to translate a Communication Waiting indication to a SETUP message including a communication waiting tone to be .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 4692959193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468